256 F.2d 576
Harry Harold CHERETON, Appellant,v.UNITED STATES of America, Appellee.
No. 13385.
United States Court of Appeals Sixth Circuit.
June 12, 1958.

Sheldon Dubler, Miami, Fla., filed brief and later withdrew as counsel. Case submitted without oral argument by appellant.
Fred W. Kaess, U. S. Atty., John L. Owen and George E. Woods, Detroit, Mich., for appellee.
Before McALLISTER, MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
Appellant's motion in the District Court to dismiss Count One of an indictment charging him with conspiracy in the use of the mail to defraud was denied; from which order this appeal was taken.


2
Said order is not a final decision from which an appeal will lie. Section 1291, Title 28 U.S.Code; United States v. Golden, 2 Cir., 239 F.2d 877; Atlantic Fishermen's Union v. U. S., 1 Cir., 197 F.2d 519.


3
Appellee's motion to dismiss the appeal is sustained.